     Case 1:19-cv-00427 Document 15 Filed 09/07/21 Page 1 of 3 PageID #: 102



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

CRYSTAL WATSON,

       Movant,

v.                                         Civil Action No. 1:19-00427

M. E. REHERMAN, Warden
Alderson FPC,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Proposed Findings and Recommendation (“PF&R”) on May

22, 2020, in which she recommended that the court grant

respondent’s request for dismissal, deny petitioner’s Petition

for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241, and

dismiss this action and remove it from the docket of the court.

(ECF No. 13.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to Magistrate Judge Eifert’s

Proposed Findings and Recommendation.           The failure of any party

to file such objections within the time allowed constitutes a
    Case 1:19-cv-00427 Document 15 Filed 09/07/21 Page 2 of 3 PageID #: 103



waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).            Neither

party filed any objections to the PF&R within the required time

period. 1    Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Eifert as follows:

      1. Respondent’s request for dismissal (ECF No. 8) is

            GRANTED;

      2. Petitioner’s Petition for a Writ of Habeas Corpus

            Pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED; and

      3. This action is DISMISSED, and the Clerk is directed to

            remove it from the court’s docket.

      Additionally, the court has considered whether to grant a

certificate of appealability.        See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2).      The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.


1 On January 6, 2021, respondent filed a motion to dismiss on the
grounds that this case is moot now that petitioner has been
released from custody. (ECF No. 14.) The court will not reach
the merits of that motion and will DENY it as moot because, by
this order, it is dismissing this case pursuant to the
unobjected-to PF&R.
                                2
  Case 1:19-cv-00427 Document 15 Filed 09/07/21 Page 3 of 3 PageID #: 104



McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.             Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 7th day of September, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     3
